Citation Nr: 9909889	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-51 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for varus 
deformity, right knee, with degenerative joint disease, 
residuals of fracture of right femur, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable disability rating for mild 
high frequency hearing loss, bilateral.

3.  Entitlement to a compensable disability rating for 
residuals of fracture of left fibula.

4.  Entitlement to a compensable disability rating for 
residuals of fracture of right tibia and fibula.

5.  Entitlement to a compensable disability rating for 
residuals of facial fractures, including the right maxilla, 
frontozygomatic process, and orbital rim.

6.  Entitlement to an increased disability rating for 
multiple facial scars, moderately disfiguring, currently 
evaluated as 10 percent disabling.

7.  Entitlement to a compensable disability rating for scar, 
posterior aspect, left leg, distal one third.

8.  Entitlement to a compensable disability rating for scar, 
medial aspect, left thigh.

9.  Entitlement to a compensable disability rating for scar, 
lateral aspect, right leg, distal one third.

10.  Entitlement to a compensable disability rating for 
nasolacrimal obstruction with insertion of Jones tube, left.

11.  Entitlement to service connection for arthritis of both 
hips as secondary to service-connected shortening of right 
lower extremity.

12.  Entitlement to service connection for a right ankle 
condition as secondary to service-connected residuals of 
right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied 
increased disability ratings for all of the veteran's 
service-connected disabilities, as listed above, and denied 
entitlement to secondary service connection for hip and right 
ankle disorders.  Although the veteran's claims were 
adjudicated by the RO in St. Paul, he lives within the 
jurisdiction of the RO in Montgomery, Alabama.

The July 1996 rating decision also denied service connection 
for a back condition, shortening of the right lower 
extremity, and a tic/nerve disorder of the face.  The veteran 
perfected his appeal to the Board as to these issues.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 (1998).  
During the pendency of this appeal, a rating decision of 
December 1997 granted service connection for chronic low back 
pain with degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling; shortening of the right 
lower extremity, evaluated as part of the veteran's service-
connected residuals of right femur fracture; and a tic below 
the left eye, decreased pain and touch sensation of the lower 
lip and of the chin just inferior to the lip, evaluated as 
zero percent disabling.  The veteran has not indicated 
further disagreement with that decision; therefore, these 
issues are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue of the 
amount of compensation for a service-connected disability is 
a different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

The issue of entitlement to a compensable disability rating 
for left nasolacrimal obstruction with insertion of Jones 
tube is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings for his right 
knee condition, hearing loss, residuals of fracture of left 
fibula, residuals of fracture of right tibia and fibula, and 
residuals of facial fractures are plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
these claims.

2.  The veteran's current residuals of the fracture of right 
femur are a genu varum deformity of the right knee, 
subjective complaints of pain and swelling, slight 
instability, half-inch shortening of the right leg, and 
impaired gait, resulting in slight overall impairment of the 
right leg.

3.  The veteran has traumatic arthritis of the right knee 
with slight limitation of motion of the right leg.

4.  The veteran's hearing loss disability is currently 
manifested by average puretone thresholds of 26 decibels in 
the right ear and 39 decibels in the left ear, with speech 
recognition ability of 92 percent for both ears, resulting in 
Level "I" hearing in both ears.

5.  The veteran's current residuals of the fracture of the 
left fibula are subjective complaints of pain, degenerative 
arthritis of the left ankle, and moderate limitation of ankle 
motion, resulting in slight overall impairment of the left 
leg.

6.  The veteran's current residuals of the fracture of the 
right tibia and fibula are as much as half an inch shortening 
of the right leg, subjective complaints of pain, slight knee 
instability, moderate limitation of knee motion, and 
occasional impaired gait.

7.  The fractures of the veteran's left fibula and right 
tibia and fibula have completely healed with no medical 
evidence of nonunion or malunion of the tibia and fibula of 
either leg.

8.  The veteran currently has no residuals from the multiple 
inservice facial fractures, including the right maxilla, 
frontozygomatic process, and orbital rim.

9.  The veteran has presented no evidence of increased 
disability attributable to the scars on his face, left leg, 
left thigh, or right leg, and he made no complaints regarding 
these scars during his VA examinations.

10.  There is no medical evidence showing complaints of or 
treatment for the veteran's scars on his face, left leg, left 
thigh, or right leg since his separation from service in 
1976.  

11.  There is no medical evidence showing diagnosis of a hip 
condition.

12.  The medical evidence shows diagnosis of degenerative 
arthritis of the right ankle.

13.  There is no medical evidence of a relationship between 
the veteran's service-connected right leg disability and the 
claimed right ankle disorder.

14.  The veteran's claims for increased disability ratings 
for the service-connected scars on his face, left leg, left 
thigh, and right leg, and his claims for secondary service 
connection for arthritis of the hips and a right ankle 
condition are not plausible.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for his residuals of right femur fracture, 
hearing loss, residuals of fracture of left fibula, residuals 
of fracture of right tibia and fibula, and residuals of 
facial fractures, and VA has satisfied its duty to assist him 
in development of these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a 10 percent disability rating for 
traumatic arthritis with limitation of motion, in addition to 
the 10 percent disability rating currently in effect for the 
veteran's service-connected varus deformity, residuals of 
fracture of right femur, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.27, 
4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5010, 5257, and 
5261 (1998).

3.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, and 4.87, Diagnostic 
Code 6100 (1998).

4.  The criteria for a 10 percent disability rating, and no 
higher, for the veteran's service-connected residuals of 
fracture of left fibula have been met.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5262 (1998).

5.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of fracture of right 
tibia and fibula have not been met.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5262 (1998).

6.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of facial fractures, 
including the right maxilla, frontozygomatic process, and 
orbital rim, have not been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, and 
4.150, Diagnostic Code 9916 (1998).

7.  The veteran has not presented well-grounded claims for 
increased disability ratings for his service-connected 
multiple facial scars, moderately disfiguring; scar, 
posterior aspect, left leg, distal one third; scar, medial 
aspect, left thigh; and scar, lateral aspect, right leg, 
distal one third; and for secondary service connection for 
arthritis of both hips and a right ankle condition, and there 
is no statutory duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was involved in an automobile 
accident in which he sustained several injuries.  He has been 
granted service connection for residuals from multiple facial 
fractures, including the right maxilla, frontozygomatic 
process, and orbital rim; residuals of fracture of the right 
tibia and fibula; residuals of fracture of the left fibula; 
scars from lacerations to the face, right leg, left leg, and 
left thigh; and a varus deformity of the right knee with 
degenerative joint disease as residuals of fracture of the 
right femur.  He is also service connected for bilateral 
hearing loss.

In January 1996, the veteran filed claims for increased 
disability ratings for his service-connected disabilities.  
He also stated that he had arthritis in the right ankle as a 
result of the inservice injury to his right leg and that he 
had arthritis of both hips as a result of shortening of his 
right lower extremity.  

The veteran's service medical records showed that his hips 
were normal after the inservice automobile accident, and 
there were no findings regarding his right ankle.  His left 
ankle was fractured/displaced from the automobile accident.  
The report of a VA examination conducted in 1977 showed no 
complaints regarding the veteran's hips or right ankle.  X-
rays of the pelvis showed that the hip joints were normal, 
and x-rays of the right ankle were also normal.  He also had 
no complaints regarding the hips or right ankle upon VA 
examinations in 1978 and 1984, and examination of the right 
ankle was within normal limits in 1984.  

In February 1997, the veteran underwent a VA general medical 
examination.  He indicated that he worked as a truck driver 
and had not lost time from work due to illness.  The examiner 
reviewed the extent of the injuries the veteran had received 
in the automobile accident during service.  The veteran 
indicated that he had no problems with eating, speaking, or 
chewing.  He had no problems closing his eyes.  He stated 
that his right knee popped when walking, and he had 
intermittent pain in the right knee after prolonged standing 
or use of the right foot with driving.  He had had swelling 
of the right knee 7-8 years earlier.  He took Aspirin or 
Daypro, which helped with the pain.  He also occasionally 
took Tylenol.  He stated that he had intermittent pain just 
above the right ankle with walking or prolonged use of the 
right foot.  The ankle was chronically swollen.  He had 
shortening of the right lower extremity by approximately half 
an inch.  He sometimes wore inserts in his shoes.  He stated 
that he had cramps in the calves of both legs when he was 
tired.  He had tightness in the calves of his legs if he 
climbed a hill or stairs.  He had to climb two floors before 
he would feel this.  He did not experience this when walking 
on level ground.  

Upon examination, the veteran's carriage was normal except 
that he had tilting of the pelvis because of the shorter 
right leg, which slightly affected his gait.  The examiner 
noted the presence of multiple scars on the veteran's face, 
neck, lower right leg, left thigh, and left lower leg.  He 
had shortening of the right leg with a genu varum deformity 
of the right knee.  There was slight instability of the right 
knee both in varus and valgus movements.  Anterior movements 
were stable.  There was no edema or tenderness of the right 
knee.  Range of motion for the right knee was extension to 10 
degrees and flexion to 112 degrees.  The right ankle was 
swollen, and there was a prominence over the lateral 
malleolus.  Range of motion for the right ankle was 
dorsiflexion to zero degrees and plantar flexion to 35 
degrees.  There was no swelling, edema, or tenderness of the 
left ankle.  Range of motion for the left ankle was 
dorsiflexion to 4 degrees and plantar flexion to 43 degrees.  
Deep tendon reflexes were equal and active bilaterally.  The 
veteran was able to walk on his heels and toes well.  

X-rays of the veteran's right leg showed an old fracture of 
the distal shaft of the tibia; an old fracture at the middle 
third of the femoral shaft; and marked degenerative joint 
disease in the right knee joint.  X-rays of the left leg 
showed an old fracture of the distal fibula shaft and mild 
degenerative joint disease in the ankle.  Diagnoses included 
old facial fractures (right mandibular angle, trimalar, 
LeFort II with orbital rim), status post open reduction; old 
fracture of the right femoral shaft with shortening of the 
right lower extremity; old fracture of the distal fibula 
shaft; degenerative arthritis of the left ankle; marked 
degenerative arthritis of the right knee; and genu varum 
deformity of the right lower extremity. 

In February 1997, the veteran also underwent a VA 
audiological examination.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
60
LEFT
15
10
20
50
75

The average puretone thresholds were 26 decibels for the 
right ear and 39 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
for both ears.

The RO obtained the veteran's medical records from the VA 
Medical Center in Montgomery covering the period November 
1996 to February 1997.  In November 1996, the veteran 
reported a medical history of arthritis and complained of 
increased discomfort in his lower extremities.  He also 
reported a history of fracturing the right ankle in the 
automobile accident in 1974 and stated that he had chronic 
pain and swelling in that joint.  He stated that he had pain 
in the left Achilles area, as well as right knee pain.  Upon 
examination, he was able to flex his hips normally.  There 
was no tenderness or edema of the knees.  He had good range 
of motion.  There was questionable slight tenderness over the 
right ankle with no deformity.  There was also questionable 
slight edema of the right ankle.  The examiner's impression 
was degenerative joint disease, but it was not indicated 
which joints were affected.  

In January 1997, the veteran stated that he continued to have 
problems with his arthritis.  The veteran discussed with the 
examiner the injuries that he had sustained in the automobile 
accident in 1974 and stated that he had fractured his right 
ankle.  He complained of chronic arthritis, especially in the 
right ankle and knee.  He stated that he had chronic ankle 
edema.  Examination showed no joint deformities.  The knees 
were stable with no swelling or tenderness.  The ankles were 
stable with no swelling.  Strength was equal in both legs.  
Reflexes were 1+.  It was indicated that x-rays showed 
degenerative joint disease.  The examiner's assessment was 
arthritis, apparent degenerative joint disease, but it was 
not indicated which joints were affected.  

In August 1997, the veteran underwent additional VA 
examinations.  On the back examination, he complained of back 
pain that radiated into the hips.  The right lower extremity 
was 3 centimeters shorter than the left.  The shortening of 
the right leg caused a pelvic tilt.  The examiner concluded 
that the shortening of the veteran's right lower extremity 
was secondary to the fracture of the right femur and 
resulting genu varum deformity of the right knee.  

On the examination report for the veteran's nose and sinuses, 
it was noted that the inservice automobile accident resulted 
in serious injuries to the facial bones.  The veteran's only 
complaints regarded a tic below the left eye and numbness 
around the lower lip; these claims are not before the Board, 
as discussed above.  No abnormalities were noted regarding 
the facial bones or scars.  

During the joints examination, the veteran complained of 
right ankle and knee pain and swelling.  He stated that he 
occasionally had pain and a rubbing sensation in the left hip 
with walking after the automobile accident in 1974.  
Examination showed no swelling of the hip joints, ankles, or 
right knee.  No deformity or instability of the hips was 
noted.  It was noted that x-rays of the hips showed no 
arthritic changes.  Diagnoses were left hip pain of uncertain 
etiology, possibly secondary to chronic low back pain; 
degenerative arthritis of the left ankle; and degenerative 
arthritis of the right knee.  The examiner stated that the 
injury to the veteran's right leg during service was to the 
lower shaft of the tibia.  The distance of this injury from 
the ankle was significant, and it was unlikely that the 
injury in 1974 was related to the present degenerative joint 
disease in the right ankle.  The examiner stated that there 
was no arthritis in the veteran's hips.  The veteran did have 
chronic back pain, which could be affected to some extent by 
the shortening of his right leg.  In this way, his complaints 
of hip pain could conceivably be related to the remote injury 
to the right leg.  It was also noted that the veteran was 6 
feet tall and weighed 292 pounds, and his weight possibly 
contributed to the degenerative arthritis in his lower 
extremities. 

In a February 1998 statement, the veteran maintained that his 
right ankle was injured during the inservice automobile 
accident.  He stated that the injury was so severe that his 
right ankle was displaced from the socket.  

II. Legal Analysis
Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

With respect to his right knee condition, the veteran has 
complained of increased pain and swelling in the knee.  He 
has complained of increased loss of hearing.  With respect to 
the residuals of fracture of the left fibula and residuals of 
fracture of the right tibia and fibula, he has complained of 
various symptoms such as muscle cramps and tightness and 
difficulty with prolonged standing.  With respect to the 
residuals of the facial fractures, he has complained of 
muscle tics and numbness.  Interpreting these complaints 
liberally, the veteran has satisfied the initial burden of 
presenting well-grounded claims for these conditions.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran several VA 
examinations, and sufficient medical evidence is of record to 
rate his service-connected disabilities properly.  There is 
no indication of additional relevant medical records that the 
RO failed to obtain.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that a veteran may have separate and distinct 
manifestations attributable to the same injury and should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

A. Residuals of right femur fracture

The veteran is currently rated as 10 percent disabled for 
residuals of fracture of the right femur (i.e., varus 
deformity and degenerative joint disease) under Diagnostic 
Code 5010-5257.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (1998).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and impairment of the knee 
(recurrent subluxation or lateral instability) under 
Diagnostic Code 5257 is a residual condition.  

The assigned 10 percent disability rating under Diagnostic 
Code 5257 requires slight impairment of the knee, with 
recurrent subluxation or lateral instability.  A 20 percent 
rating requires moderate impairment of the knee, with 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe impairment of the knee, with recurrent 
subluxation or lateral instability.

The medical evidence as to whether the veteran currently has 
any laxity or instability of the right knee is contradictory.  
The Court has defined subluxation of the patella as 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  The veteran has not complained of his right 
knee giving out.  Upon VA examination in February 1997, it 
was noted that he had slight instability of the right knee in 
varus and valgus movements.  A VA outpatient record dated in 
January 1997 indicated that both knees were stable.  
Resolving any reasonable doubt in favor of the veteran, see 
38 C.F.R. § 4.3, the Board concludes that he does experience 
some laxity or instability of the right knee.  However, the 
severity of the laxity or instability of the veteran's right 
knee is clearly slight based on the minimal objective 
findings upon VA examination in 1997 and no complaints of the 
right knee giving way.

Despite the veteran's complaints, there have been no findings 
of swelling or effusion of the right knee.  The veteran has 
been able to work as a truck driver despite his right knee 
condition, although he experiences increased knee pain with 
certain physical activities such as prolonged standing or use 
of the right foot.  In light of the conclusion that any right 
knee laxity or instability is slight, in conjunction with the 
other minimal objective findings, it is clear that the 
veteran has no more than slight disability of the right knee 
without manifestations of recurrent subluxation or lateral 
instability.  

That does not end the inquiry, however.  The medical evidence 
also shows that the veteran has arthritis of the right knee.  
Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5256 
through 5263 (1998).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  A knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1998).

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-
97.  Diagnostic Code 5257, under which the veteran's right 
knee disability is also evaluated, is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  The February 1997 VA examination 
showed range of motion for the right knee of extension to 10 
degrees and flexion to 112 degrees.  Therefore, the evidence 
shows that the veteran has limitation of motion of the right 
leg.  

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 60 degrees, a noncompensable disability rating 
will be assigned, and a 10 percent disability evaluation is 
warranted where flexion is limited to 45 degrees.  The 
veteran does not have limitation of flexion in an amount that 
would even warrant a noncompensable evaluation under 
Diagnostic Code 5260.  However, under Diagnostic Code 5261, 
when extension of the leg is limited to 10 degrees, as was 
the case on the VA examination, a 10 percent disability 
evaluation is to be applied.  The veteran does not have 
limitation of extension to 15 degrees, as would be required 
for a 20 percent evaluation under Diagnostic Code 5261.

In granting an additional 10 percent disability rating for 
the veteran's right knee condition, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.

The veteran has indicated that he has difficulty with such 
activities as prolonged standing due to his right knee 
condition.  There is no indication, however, that he 
experiences any increased functional loss with use of the 
right leg.  He does not use a knee brace or complain of 
instability.  The increased disability rating granted in this 
decision for arthritis of the knee and limitation of motion 
will adequately compensate the veteran for the minimal level 
of his pain and for any increased level of functional loss 
and pain that may occur during flare-ups, such as with 
physical activity.  He is not entitled to any additional 
disability rating on the basis of functional loss.  Despite 
his complaints, the veteran has no more than slight 
limitation of motion of the right leg.  His gait is 
satisfactory, with the exception of abnormality due to 
shortening of the right leg.  There is no indication of 
muscle atrophy or loss of strength.  The veteran has not 
maintained that his right knee disability has affected his 
earning capacity.  He rarely seeks medical treatment for his 
right knee, and he only occasionally takes medication for 
pain. 

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5263, traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight bearing warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint would warrants a maximum disability 
rating of 20 percent.  Under Diagnostic Code 5259, 
symptomatic removal of semilunar cartilage also warrants a 
maximum disability rating of 10 percent.  None of these codes 
would result in a higher disability evaluation for the 
veteran's right knee condition.

Even though the veteran's service-connected disability has 
not been coded to include shortening of the right lower 
extremity, a December 1997 rating decision, inter alia, 
granted service connection for this condition as a residual 
of the fracture of the right femur.  It was noted that this 
condition was included in the assigned evaluation for the 
veteran's right knee condition.  The RO stated that this 
disability could not be combined with other ratings for 
fracture or faulty union in the same extremity.  However, he 
has not been assigned a compensable disability rating for 
fracture or faulty union in the right leg; he is evaluated as 
zero percent disabled for residuals of the fracture of the 
right tibia and fibula under Diagnostic Code 5262, which 
includes evaluations based on malunion or nonunion of the 
tibia and fibula.  Therefore, it is necessary to determine 
whether the veteran's symptoms from shortening of his right 
lower extremity constitute the "same disability" or the 
"same manifestations" under 38 C.F.R. § 4.14 as the 
symptoms for which he is already compensated under Diagnostic 
Code 5010-5257.

The medical evidence indicates that the residual shortening 
of the veteran's right lower extremity is half an inch.  
Under Diagnostic Code 5275, 11/4 to 2 inches shortening of the 
bones of the lower extremity warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (1998).  It 
is possible that symptomatology due to shortening of the 
lower extremity (i.e., impaired gait) could be considered a 
separate and distinct residual of the fracture of the right 
femur than the symptomatology from deformity of the right 
knee or arthritis with limitation of motion, and the veteran 
could receive a separate disability rating for this condition 
without violating the provisions of 38 C.F.R. § 4.14.  
However, the veteran has not met the criteria for a minimum 
disability rating under Diagnostic Code 5275, which is 11/4 
inches shortening.  Accordingly, this diagnostic code does 
not provide the basis for an increased rating.  See 38 C.F.R. 
§ 4.31 (1998) (In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).

In order to receive a disability rating in excess of the 
assigned 20 percent, the evidence would need to show 
ankylosis of the knee under Diagnostic Code 5256, limitation 
of flexion of the leg to 15 degrees under Diagnostic Code 
5260, or limitation of extension of the leg to 20 degrees 
under Diagnostic Code 5261.  The veteran does not have 
ankylosis of the knee, nor does he have limitation of flexion 
to 15 degrees or of extension to 20 degrees.  Therefore, the 
criteria for an increased rating under these diagnostic codes 
have not been met.

B. Bilateral hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 through 6110; Table VI (1998).  Tables VI and VII 
are reproduced below.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  


TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The results of the February 1997 audiogram, as discussed 
above, indicate that the veteran's hearing loss is properly 
evaluated as zero percent disabling.  Based on a 92 percent 
speech recognition score and a 26-decibel average puretone 
threshold, Table VI indicates a designation of Level "I" 
for the right ear.  Based on a 92 percent speech recognition 
score and a 39-decibel average puretone threshold, Table VI 
indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for both ears translate to a zero percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998).  Therefore, the 
veteran's service-connected hearing loss is currently 
noncompensable.  38 C.F.R. § 4.85, Tables VI and VII (1998).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.

C. Residuals of fracture of left fibula

The veteran is currently rated as zero percent disabled for 
residuals of the fracture of the left fibula under Diagnostic 
Code 5262.  Residuals of a fracture of the fibula do not have 
a specific diagnostic code under the Schedule.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1998).  Therefore, the 
veteran's residuals from the inservice fracture of the left 
fibula are rated according to the residual condition of 
impairment of the tibia and fibula, and Diagnostic Code 5262 
rates the level of his disability according to the level of 
his knee or ankle disability.

In order to warrant a 10 percent disability rating, the 
evidence would need to show malunion of the tibia and fibula 
with slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  A 20 percent disability rating 
requires malunion of the tibia and fibula with moderate knee 
or ankle disability; a 30 percent disability rating requires 
malunion of the tibia and fibula with marked knee or ankle 
disability; and a 40 percent disability rating requires 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  

The evidence does not show that the veteran has malunion or 
nonunion of the left tibia and fibula.  X-rays have shown 
that the prior fibula fracture has healed, with no indication 
that the fibula healed incorrectly or in a bad position. 

The regulations define a normal range of motion for the leg 
as extension to zero degrees and flexion to 140 degrees.  
38 C.F.R. § 4.71 (1998).  Range of motion for the veteran's 
left knee was not provided on the VA examination reports.  
However, he has no complaints regarding his left knee.  There 
is no medical evidence indicating that he has any instability 
of the left knee.  Therefore, the medical evidence does not 
show that the veteran has any disability of the left knee 
from the inservice fracture of the left fibula.

The regulations define a normal range of motion for the ankle 
as 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71 (1998).  The range of motion for 
the veteran's left ankle upon VA examination in February 1997 
was dorsiflexion to 4 degrees and plantar flexion to 43 
degrees.  Therefore, the medical evidence shows very slight 
limitation of motion of the left ankle with plantar flexion, 
and marked limitation of motion of the left ankle with 
dorsiflexion.

Since the only abnormal finding regarding his left ankle is 
limitation with dorsiflexion, the Board concludes that the 
level of the veteran's ankle disability is of a slight level 
overall.  Even though his service-connected disability has 
not been coded to include degenerative arthritis of the left 
ankle, a December 1997 rating decision, inter alia, indicated 
in the discussion that this condition was a residual of the 
inservice fracture of the left fibula.  The veteran's service 
medical records do show that his left ankle was displaced 
from the automobile accident.  Although he has a moderate 
level of limitation of ankle motion, there is no evidence 
showing instability of the veteran's left ankle, weakness, 
swelling, or tenderness.  He has essentially raised no 
complaints regarding his left ankle.  

Therefore, the Board concludes that the evidence supports 
assignment of a 10 percent disability rating under Diagnostic 
Code 5262 for slight ankle disability.  VA attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (1998).  It is the intention of the 
disability ratings to recognize actually painful joints due 
to a healed injury as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (1998).  
The minimum compensable rating for impairment of the ankle or 
leg is 10 percent.  There are no objective findings that 
would support a conclusion that his left ankle disability is 
of a moderate level overall such as would warrant a 20 
percent disability rating under Diagnostic Code 5262.  

As discussed above, the Board must also consider functional 
loss, painful motion, and weakness.  There is no evidence, 
however, that the veteran experiences any functional loss 
with respect to his left leg disability.  He has raised no 
complaints regarding his left leg, knee, or ankle.  With the 
exception of abnormality due to shortening of the right leg, 
he walks normally.  There are no objective signs of left leg 
disability such as muscle atrophy or loss of strength.  
Overall, the veteran's level of functional impairment is no 
more than slight and will be adequately compensated by the 10 
percent disability rating granted in this decision.  There is 
no evidence that his left leg condition has been so disabling 
to him that he has required any medical treatment for this 
condition since his separation from service in 1976.  
Compensation is paid for industrial impairment.  38 U.S.C.A. 
§ 1155 (West 1991).  By law, a compensable disability should 
have an effect on the average job.  The veteran has not 
maintained that his left leg condition has interfered with 
his employment in any manner.  The medical evidence in this 
case preponderates against finding more than slight ankle and 
no knee disability as a residual of the left fibula fracture.  
38 C.F.R. 4.71a, Diagnostic Code 5262 (1998). 

The Board has considered all other potentially applicable 
diagnostic codes.  The criteria for Diagnostic Code 5263 
(traumatic, acquired genu recurvatum) and Diagnostic Code 
5259 (symptomatic removal of semilunar cartilage) are 
discussed above.  These diagnostic codes provide a maximum 
disability rating of 10 percent and would not result in a 
higher disability evaluation for the veteran's left leg 
condition.

The criteria for Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5257 (recurrent subluxation or lateral 
instability resulting in knee impairment), and Diagnostic 
Code 5258 (dislocated semilunar cartilage) are discussed 
above.  The veteran could also receive a disability rating in 
excess of the assigned 10 percent if the evidence showed:  
(1) limitation of flexion of the leg to 30 degrees under 
Diagnostic Code 5260; (2) limitation of extension of the leg 
to 15 degrees or more under Diagnostic Code 5261; (3) 
ankylosis of the ankle under Diagnostic Code 5270; (4) 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position under Diagnostic Code 5272; (5) 
malunion of os calcis or astragalus with marked deformity 
under Diagnostic Code 5273; (6) astragalectomy under 
Diagnostic Code 5274; or (7) shortening of the bone of the 
lower extremity by 21/2 to 3 inches under Diagnostic Code 5275. 

However, the evidence does not show that any of these 
criteria have been met.  The veteran does not have ankylosis 
of the left knee or ankle or the left subastragalar or tarsal 
joint.  There is no indication in the medical evidence of 
limitation of left knee motion, instability of the left knee, 
or dislocation of the semilunar cartilage of the left knee.  
His left leg is not shorter than the right leg.  He has not 
undergone astragalectomy.  There is no medical evidence of 
malunion of os calcis or astragalus.  Therefore, the 
preponderance of the evidence is against assignment of an 
increased disability evaluation under any of these diagnostic 
codes.

The veteran could also receive a 20 percent disability rating 
under Diagnostic Code 5271 for marked limited motion of the 
ankle.  As discussed above, the veteran has minimal 
limitation of left ankle motion with plantar flexion and 
marked limitation of left ankle motion with dorsiflexion.  
Overall, then, the limitation of ankle motion is no more than 
moderate, and the preponderance of the evidence is against 
assignment of a 20 percent disability rating for marked 
limitation of ankle motion. 

D. Residuals of fracture of right tibia and fibula

The veteran is currently rated as zero percent disabled for 
residuals of the fracture of the right tibia and fibula under 
Diagnostic Code 5262.  The veteran's residuals from the 
inservice fracture of the right tibia and fibula are rated 
according to the residual condition of impairment of the 
tibia and fibula, and Diagnostic Code 5262 rates the level of 
his disability according to the level of his knee or ankle 
disability.  38 C.F.R. § 4.27 (1998).

The criteria for disability ratings under Diagnostic Code 
5262 are discussed above.  The evidence does not show that 
the veteran has malunion or nonunion of the right tibia and 
fibula.  X-rays have shown that the fracture has healed in a 
good position. 

With respect to right knee impairment, the evidence shows 
that the veteran has limitation of right knee motion and 
degenerative arthritis of the right knee, as well as 
shortening of the right lower extremity, deformity, and 
instability.  However, he is already being compensated for 
this symptomatology under Diagnostic Code 5010-5257 and 
cannot receive additional compensation for these symptoms 
under Diagnostic Code 5262.  38 C.F.R. § 4.14 (1998).  There 
is no indication of any other impairment of the right knee 
that could be considered a separate and distinct residual of 
the right tibia and fibula fracture.  Therefore, the 
preponderance of the evidence is against assignment of a 
compensable disability rating under Diagnostic Code 5262 
based on any right knee disability.

With respect to right ankle impairment, the veteran does have 
severe limitation of right ankle motion.  The VA examination 
in February 1997 showed dorsiflexion to zero degrees and 
plantar flexion to 35 degrees.  However, a compensable 
disability rating cannot be granted based on these findings.  
The VA examiner in August 1997 reviewed the veteran's service 
medical records and concluded that the veteran's inservice 
fracture of the right tibia was a significant distance from 
the ankle, and it was unlikely that the inservice injury was 
related to the current degenerative joint disease in the 
right ankle.  Degenerative joint disease results in 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).

Although the rating criteria for Diagnostic Code 5262 
contemplate ankle disability resulting from impairment of the 
tibia and fibula, the medical evidence in this case clearly 
establishes that the only abnormal findings shown for the 
veteran's right ankle (i.e., degenerative joint disease with 
resulting limitation of motion) are not a result of the 
service-connected injury.  Therefore, the preponderance of 
the evidence is against assignment of a compensable 
disability rating under Diagnostic Code 5262 based on right 
ankle disability.  

The Board has considered whether a compensable rating can be 
assigned for the veteran's residuals of the right tibia and 
fibula fracture based on functional loss, painful motion, and 
weakness.  However, in the circumstances of this case, 
regardless of the veteran's level of functional impairment, 
he cannot be assigned a compensable disability rating under 
Diagnostic Code 5262.  The medical evidence in this case 
preponderates against finding that the veteran has any ankle 
disability as a residual of the right tibia and fibula 
fracture, and he is already being compensated for his right 
knee disability under other diagnostic codes.  The evidence 
is not so balanced that there is any doubt on this point that 
could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

The Board has considered all other potentially applicable 
diagnostic codes, which are the same diagnostic codes 
discussed above under residuals of left fibula fracture.  The 
diagnostic codes pertinent to ankle impairment (Diagnostic 
Codes 5270 through 5274) cannot be considered since the 
medical evidence shows that the veteran's right ankle 
disability is not a residual of his service-connected 
fracture of the right tibia and fibula.  The veteran is 
already being compensated for right knee instability and 
limitation of right leg motion under Diagnostic Code 5010-
5257.  Therefore, consideration of Diagnostic Codes 5260 and 
5261 are not warranted.  38 C.F.R. § 4.14 (1998).  There is 
no evidence showing that he has ankylosis of the right knee 
(Diagnostic Codes 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), symptomatic removal of semilunar 
cartilage (Diagnostic Code 5259), or traumatic, acquired genu 
recurvatum (Diagnostic Code 5263).  Consideration of an 
increased rating under Diagnostic Code 5275 (shortening of 
the bone of the lower extremity) has been discussed above.  
Therefore, the preponderance of the evidence is against 
assignment of an increased disability evaluation under any of 
these diagnostic codes.

E. Residuals of facial fractures

The veteran's residuals of the multiple inservice facial 
fractures are currently evaluated as zero percent disabling 
under Diagnostic Code 9916.  Residuals of facial fractures do 
not have a specific diagnostic code under the Schedule, and 
the veteran's service-connected disorder is evaluated 
analogous to malunion or nonunion of the maxilla.  38 C.F.R. 
§ 4.27 (1998).

The assigned noncompensable disability rating is for malunion 
or nonunion of the maxilla with slight displacement.  
38 C.F.R. § 4.150, Diagnostic Code 9916 (1998).  In order to 
warrant a 10 percent disability rating, the evidence would 
need to show malunion or nonunion of the maxilla with 
moderate displacement, and a 30 percent disability rating is 
warranted for malunion or nonunion of the maxilla with severe 
displacement. 

The veteran does not have displacement of the maxilla.  The 
inservice facial fractures also involved the frontozygomatic 
process and orbital rim.  There are no diagnostic codes 
applicable to injuries of these facial bones.  The veteran's 
only complaints were a tic under the eye and facial numbness, 
and he has been granted service connection for these symptoms 
under a separate diagnostic code.  He has no particular 
complaints regarding the maxilla or any other facial bone.  
He has denied any difficulty eating, speaking, chewing, or 
closing his eyes.  

Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating for the 
veteran's residuals of multiple facial fractures.  There is 
no reasonable doubt on this matter that could be resolved in 
his favor, and there are no other potentially applicable 
diagnostic codes for consideration.

F. Scars on the face, left leg, left thigh, and right leg

As indicated above, the first responsibility of a claimant is 
to present a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is plausible.  
Murphy, 1 Vet. App. 78.  In the case of a claim for an 
increased disability rating, the claimant must allege, at a 
minimum, that a service-connected condition has worsened in 
order to render his claim plausible.  Proscelle, 2 Vet. 
App. at 632.  If the claimant has not presented a well-
grounded claim, there is no duty to assist him any further in 
the development of the claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

The veteran has not alleged that the scars on his face, left 
leg, left thigh, or right leg have worsened.  He merely filed 
claims for increased disability ratings for all his service-
connected disorders.  In his notice of disagreement, he only 
indicated that he disagreed with the RO's decision to deny 
him increased ratings without any specific contentions 
regarding these scars.  In his substantive appeal, he made no 
specific contentions regarding these scars.  In connection 
with his claims, he was provided VA examinations in 1997.  
During these examinations, he made no complaints about the 
scars on his face, left leg, left thigh, or right leg.  
Looking at the medical evidence associated with the claims 
file, the veteran has not sought treatment for these scars 
since his separation from service in 1976.  

The Board concludes that the veteran has not presented 
plausible (i.e., well grounded) claims for increased 
disability ratings for the scars on his face, left leg, left 
thigh, or right leg.  The record is devoid of any allegations 
that these scars have increased in severity, and there is no 
medical evidence that would support a finding that any of 
these scars has increased in severity.  The presentation of a 
well-grounded claim is a threshold issue, and the Board has 
no jurisdiction to adjudicate these claims unless they are 
well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Secondary service connection claims

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  As indicated above, it is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).  A 
claim for service connection on a secondary basis requires 
two elements to be well grounded.  It requires competent 
medical evidence (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  A well-grounded claim for secondary service 
connection for a disorder must include medical evidence that 
a connection or relationship between the service-connected 
disorder and the new disorder is plausible.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Even if there is another 
plausible explanation for the origin of the new disorder, a 
claim for secondary service connection is well grounded if 
there is a plausible explanation, bolstered by sufficient 
medical evidence, of why the new disorder should be service 
connected.  Reiber v. Brown, 7 Vet. App. 513, 517 (1995).

A. Arthritis of both hips

With respect to this claim, the veteran has failed to satisfy 
the first element of a well-grounded claim for secondary 
service connection.  The medical evidence does not show a 
current medical diagnosis of any chronic hip disorder, 
including arthritis.  The VA examiner indicated in August 
1997 that x-rays showed no arthritis of the hips.  A 
diagnosis of left hip pain of uncertain etiology was 
rendered.  The veteran's current complaints of hip pain are 
symptoms only and do not constitute a diagnosed medical 
disorder.  Without proof of a present disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board is cognizant of the fact that the veteran maintains 
that he currently has a hip disorder, including arthritis.  
However, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, since the medical evidence does not show 
a current right hip disability, the veteran's claim for 
secondary service connection is not well grounded.

B. Right ankle

The medical evidence as to whether the veteran currently has 
a right ankle disorder, including arthritis, is 
contradictory.  There are no x-ray reports of record showing 
degenerative changes in the veteran's right ankle.  None of 
the VA examination reports shows a diagnosis of a right ankle 
disorder.  However, the VA examiner in August 1997 referred 
to the present degenerative joint disease in the right ankle.  
Resolving any reasonable doubt in favor of the veteran, the 
Board concludes that the first element of a well-grounded 
claim has been satisfied. 

The veteran maintains that his right ankle condition is the 
result of the inservice injury to the right leg.  He 
maintains that his right ankle was dislocated in the 
automobile accident.  However, his service medical records 
show that his left ankle was dislocated, and there were no 
findings regarding his right ankle.  There is no medical 
evidence showing that a connection or relationship between 
the service-connected residuals of the right injury and the 
claimed right ankle condition is plausible.  In fact, the VA 
examiner in August 1997 expressly found that such a 
relationship was not plausible, as discussed above.

Any contentions by the veteran that he has a right ankle 
disorder that was caused by his service-connected right leg 
disability are not competent evidence that there is a 
connection between the claimed condition and his service-
connected disorder.  See Edenfield, 8 Vet. App. at 388; 
Robinette, 8 Vet. App. at 74; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Without competent medical 
evidence establishing that there is a plausible relationship 
between the claimed right ankle condition, including 
arthritis, and the service-connected right leg disability, 
the veteran's claim for service connection on a secondary 
basis is not well grounded.  See Jones, 7 Vet. App. at 137.  

C. Conclusion

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because nothing in the 
record suggests the existence of evidence that might well 
ground either of these claims.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck, 6 Vet. App. at 
17.  There is no duty to assist further in the development of 
these claims, because such additional development would be 
futile.  See Murphy, 1 Vet. App. 78. 


ORDER

1.  Entitlement to an additional 10 percent disability rating 
for traumatic arthritis of the right knee with limitation of 
motion, and a 10 percent disability rating for residuals of 
fracture of left fibula, is granted, subject to the 
provisions governing the award of monetary benefits.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of fracture of the right femur with 
varus deformity and instability is denied.

3.  Entitlement to compensable disability ratings for hearing 
loss, residuals of fracture of right tibia and fibula, and 
residuals of facial fractures, including the right maxilla, 
frontozygomatic process, and orbital rim, is denied.

4.  The veteran's claims of entitlement to increased 
disability ratings for service-connected multiple facial 
scars, moderately disfiguring; scar, posterior aspect, left 
leg, distal one third; scar, medial aspect, left thigh; and 
scar, lateral aspect, right leg, distal one third; and of 
entitlement to secondary service connection for arthritis of 
the hips and a right ankle condition are denied, as he has 
failed to submit well-grounded claims.


REMAND

Additional due process and evidentiary development is needed 
prior to appellate disposition of the veteran's claim for a 
compensable disability rating for left nasolacrimal 
obstruction with insertion of Jones tube. 

First, during the pendency of the appeal, the criteria for 
evaluating diseases of the nose and throat in the VA Schedule 
for Rating Disabilities, 38 C.F.R. § Part 4 (1996), was 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46720 
through 46731 (September 5, 1996).  The rating criteria for 
deviation of the nasal septum, under which the veteran's 
service-connected disorder is evaluated, have been modified.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

Since the new respiratory regulations were not in effect when 
the July 1996 rating decision was made, they were not 
addressed by the RO.  However, they are now in effect, and, 
from the effective date of the regulations, VA must consider 
which version is more favorable to the veteran.  The veteran 
has not been given notice of the new regulations and has not 
had an opportunity to submit evidence and argument related to 
the new regulations.  Therefore, while the Board regrets the 
delay, due process concerns require remanding this claim to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO should determine which version of the rating criteria, if 
either, is more favorable and rate the veteran's service-
connected left nasolacrimal obstruction from October 7, 1996, 
under the more favorable version.  If neither is more 
favorable, use the new criteria.  Thereafter, the 
supplemental statement of the case must inform the veteran of 
the new rating criteria for this disorder.

Second, an additional VA examination is needed because the 
evidence of record is contradictory regarding the severity of 
the veteran's left nasal obstruction.  The VA examiner in 
February 1997 indicated that the veteran's nasal septum was 
deviated to the left, and the left nostril was not as open as 
the right.  The VA examiner in August 1997 indicated that the 
veteran's septum was midline, but there was slight asymmetry 
of the external nose.  The Board does not have sufficiently 
clear medical evidence on which to base a decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).  It is necessary that an 
examiner indicate whether the veteran has any septal 
deviation and, if so, the resulting degree of obstruction.

Accordingly, this claim is remanded for the following:

1.  Schedule the veteran for an 
appropriate VA examination to evaluate 
his left nasal condition.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The medical 
rationale for all opinions expressed must 
be provided in the examination report.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's left 
nasolacrimal obstruction.  It is 
requested that the examiner state whether 
the veteran has any septal deviation and, 
if so, the degree of obstruction 
resulting from such deviation (i.e., is 
there 50 percent obstruction of both 
nasal passages or complete obstruction of 
one nasal passage).  The examiner should 
also indicate whether any present septal 
deviation markedly interferes with the 
veteran's breathing space.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

3.  Thereafter, readjudicate the veteran's 
claim for a compensable disability rating for 
left nasolacrimal obstruction, with 
consideration of any additional evidence 
developed upon remand.  From October 7, 1996, 
consider whether either the new or the old 
version of the rating criteria for nose 
disorders is more favorable in evaluating 
this condition.  See VAOPGCPREC 11-97; Rhodan 
v. West, 12 Vet. App. 55 (1998).  If either 
version of the rating criteria would be more 
favorable, apply the one more favorable.  If 
the result is the same under either criteria, 
the RO should apply the revised criteria from 
October 7, 1996.  

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of 
the case, including the new rating criteria 
for nose disorders.  Allow an appropriate 
period of time for response.  

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to afford due process and 
obtain additional medical evidence.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

